DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2021 has been entered.
The Applicant’s amendment filed on August 11, 2021 was received.  Claims 35 and 38 were amended.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued January 7, 2021.

Claim Rejections - 35 USC § 112
Claims 48 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 recites a color changer, where it is unclear if this color changer is different or the same color changer now recited in claim 35.  For purposes of compact prosecution, the limitation will be interpreted as the color changer.
Claim 49 recites a first color changer and second color, where it is unclear if the first and second color changers are different or part of a color changer now recited in claim 35.  For 

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Medard et al. and Codos et al. on claim 35 is withdrawn because independent claim 35 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Medard et al., Codos et al. and Piatt et al. on claim 36 is withdrawn because independent claim 35 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Medard et al., Codos et al. and Fienup et al. on claim 37-38 are withdrawn because independent claim 35 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Medard et al., Codos et al. and Springer et al. on claim 39-49 are withdrawn because independent claim 35 has been amended.
Please consider the following.
Claim 35, 39 and 40-49 are rejected under 35 U.S.C. 103 as being unpatentable over Medard (US 2017/0252765) in view of Codos (US 2002/0024544).
In regards to claims 35, 39 and 48-49, Medard teaches a device for coating motor vehicle bodies (8, components), comprising:
	a multi-axis robot (2) with a moving arm (4) (fig. 1, 4-7; para. 49);
	a coating product applicator (6, printhead) (fig. 1, 4-7; para. 49) with 

		a plurality of valves (66.1-66.i) which controls the release of the coating product through the nozzle (fig. 2-5; para. 53-55),
		where the coating product applicator is mounted onto the moving arm of the multi-axis robot, where coating product applicator is guided by the multi-axis robot over the surface of the motor vehicle body (fig. 1-3; para. 49-50, 67-68),
Medard does not explicitly teach in addition to said first printhead, a second printhead identical to the first printhead is mounted on said coating robot, said two printheads each applying a designated coating agent to enable color change without printhead replacement.
However, Codos teaches a set (130) of four ink jet printing heads (130a-130d) that apply the four colors onto a surface (16) of a substrate (15), where the ink jet printing heads are provided on a carriage (15).  Codos teaches the ink jet printing heads are selectively controlled to apply color onto the surface (fig. 3; para. 39-40).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the four ink jet printing heads of Codos onto the coating product applicator of Medard, to provide at least the first printhead and the structurally identical second printhead, because Codos teaches it will provide printing of different color onto three dimension surfaces without irregular effects (para. 3, 6).
Further regarding claims 35, 39 and 48-49, Medard and Codos have been discussed above does not explicitly teach
a color changer operably connected to the first printhead, the color changer operable to provide rinsing agent to the first printhead while the second printhead applies coating agent and 

b) a color change results in a low coating loss of less than 2l (liters); and
c) a color change results in a low rinsing agent requirement of less than 2l (liters).
However, Springer teaches a color change system (12) which is connected to spray gun (10) (fig. 1; col. 3, lines 15-20).  Springer teaches a flush fluid and a supply of solvent (rinsing agent) are used to prepare for a change of color (fig. 1; col. 3, lines 53-57, col. 4, lines 23-30).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the color change system of Springer onto the printheads of Medard and Codos because Springer teaches it will provide rapid change in color to be applied (col. 7, lines 55-65).
Further regarding claims 39 and 48-49, Medard, Codos and Springer do not explicitly teach the color change time being shorter than 30s (seconds), a color change results in a low coating loss of less than 2l (liters); and a color change results in a low rinsing agent requirement of less than 2l (liters).
However these limitation are directed to the intended use of the claimed coating device.  It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function.  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114).  As Medard, Codos and Springer teach the structural limitations of the claim, one would be capable of pumping the flush fluid and solvent to provide 
In regards to claim 40, Medard, Codos and Springer is capable of the first and second printhead emits a narrowly limited jet of coating agent in contrast to a spray mist, as Springer Medard, Codos and Springer teach the structural elements of the claim.
In regards to claim 41, Medard, Codos and Springer teach the structural elements of the claim where Medard, Codos and Springer is capable of maintaining a coating pressure within a variation of 500mbar (millibar) as the recitation is directed to an intended use of the claimed coating device.
In regards to claim 42, Medard, Codos and Springer teach the structural elements of the claim, where Medard, Codos and Springer is capable of the first and second printhead has an application efficiency of at least 95%.
In regards to claim 43, Medard, Codos and Springer teach the structural elements of the claim, where Medard, Codos and Springer is capable of area coating capacity of at least 0.5 m2/min (meter2/minute) as the recitation is directed to an intended use of the claimed coating device.
In regards to claim 44, Medard, Codos and Springer teach the structural elements of the claim, where Medard, Codos and Springer is capable of a volume flow of the applied coating agent and thus the exit velocity of the coating agent is set in such a way that the coating agent does not bounce off the component after it hits the component as the recitation is directed to an intended use of the claimed coating device.
In regards to claims 45-46, Medard, Codos and Springer teach the structural elements of the claim, where Medard, Codos and Springer is capable of the exit velocity of the coating agent 
In regards to claim 47, Medard, Codos and Springer teach the structural elements of the claim, where Medard, Codos and Springer is capable of the application distance is at least 4 mm (millimeter) and not more than 200 mm as the recitation is directed to an intended use of the claimed coating device.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Medard, Codos and Springer as applied to claims 35, 39 and 40-49 and further in view of Piatt (US 4,734,711).
In regards to claim 36, Medard, Codos and Springer have been discussed above does not explicitly teach
a) a first coating agent circuit passes through the first printhead so that the coating agent can circulate through the first printhead,
b) a second coating agent circuit passes through the second printhead so that the coating agent can circulate through the second printhead.
However, Piatt teaches a print head assembly (5) comprising a several print head bodies (21).  Piatt teaches each of the print head bodies comprises an ink supply and circulation subsystem (circuit) of an ink supply line (73) and an ink return line (76) which circulates the ink from the print head body to a reservoir (44) (fig. 1; col. 3, lines 5-15, 58-67, col. 4, lines 10-25).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the ink supply and circulation . 

Claim 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Medard, Codos and Springer as applied to claims 35, 39 and 40-49 and further in view of Fienup (US 2006/0061613).
In regards to claim 37, Medard, Codos and Springer has been discussed above, but does not explicitly teach
a) a cleaning device is provided for cleaning at least one of the first printhead and the second printhead, 
b) the cleaning device is arranged in a stationary manner separately from the coating robot, and 
c) the coating robot can introduces at least one of the first and the second printhead into the cleaning device to clean at least one of the first and the second printhead in the cleaning device.
However, Fienup teaches a printer (10) comprising a carriage (14) which includes printheads (20) and a service station assembly (16) at a fixed point on the printer (fig. 1, ; para. 69-71).  Fienup teaches the service station comprises a cleaning station (29, cleaning device) which clean the nozzles with a washing solution, where the carriage positions the printheads at the cleaning station to remove any debris (fig. 3b, 8a-g; para. 79, 82, 97).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the cleaning station of Fienup onto 
In regards to claim 38, Medard, Codos, Springer and Fienup have been discussed above, where the first printhead is capable to be positioned is apply the liquid and the second printhead is capable to be positioned for cleaning, where the first printhead may be moved out of position and another printhead is positioned to apply the liquid.  Medard, Codos, Springer and Fienup are capable of alternately cleaning the printheads.

Response to Arguments
Applicant’s arguments, see response to the previous office action, with respect to the rejection(s) of claim(s) 35 under 35 U.S.C. 103 as being obvious over Medard et al. and Codos et al., have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Medard, Codos and Springer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717